Opinion by
Judge Barry,
Richard B. Klein has filed a petition for enforcement under this Courts original jurisdiction. 42 Pa. C. S. §761. He maintains that the State Employees’ Retirement Board has unlawfully refused to grant him certain benefits he is entitled to receive pursuant to a consent decree entered into by members of the class in the case of Catania v. State Employees’ Retirement Board, 71 Pa. Commonwealth Ct. 393, 455 A.2d 1250 (1983).
The Board has filed preliminary objections maintaining that this Court lacks original jurisdiction in this matter because Klein has filed an appeal from the Board’s decision on this exact issue and that appeal is properly within our appellate jurisdiction. 42 Pa. C. S. §763.
Because we have addressed the same issues in Klein’s appeal from the Board’s adjudication, at Klein v. State Employees’ Retirement Board, 108 Pa. Commonwealth Ct. 39, 528 A.2d 1071 (1987), which case is dis-positive of the present action, we sustain the Board’s preliminary objections.
Order
Now, July 27, 1987, the preliminary objections of the State Employees’ Retirement Board are sustained and the above action is dismissed.
*48Judge MacPhail did not participate in the decision in this case.
Judge Doyle concurs in the result only.